DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 05/13/2022 (hereafter “the amendment”) has been accepted and entered.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naumann (US20200377268A1).

Regarding claim 1, Naumann teaches a hinged closure for a container, comprising (Fig.3 shows closure cap 100): 
an upper lid portion (fig.3 wall 110); 
a lower skirt portion (fig.3 shell 104); 
a hinge integrally interconnects the upper lid portion and the lower skirt portion (Fig. 3 hinge portion that connected the wall 110 and the shell 104 together), the hinge comprising at least one connecting column (Fig. 3 hinge portion 106 comprises pair of elongated hinge elements 116 and 118 and ratchet-like member 120), an upper tongue having a protrusion at its distal end (fig.3 shows the tongue 138 and see annotated fig.9D of Naumann below for protrusion), and lower tongue (see annotated fig.9D of Naumann below); 
wherein the upper tongue and the lower tongue are coplanar (fig.3 shows tongue 138 and lower tongue are coplanar in the vertical axis since axis extending would cross both tongues die to the thickness of 138), and
 wherein the protrusion is configured to engage with a distal end of the lower tongue or a container neck (fig.9B shows the protrusion engaging).
Annotated fig.9D of Naumann

    PNG
    media_image1.png
    708
    739
    media_image1.png
    Greyscale


Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Naumann further teaches wherein the hinge portion comprises two connecting columns adjacent to one another and the upper tongue and the lower tongue are positioned parallel between the two connecting columns, wherein the two connecting columns are vertical and parallel (Fig.3 shows the pair of elongated hinge elements 112 and 118 are adjacent to one another and the two tongues are parallel between the two elements and Fig. 3 shows the pair 112 and 118 being vertical and parallel).

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Naumann further teaches wherein the hinge comprises two connecting columns adjacent to one another and the upper tongue and the lower tongue are positioned parallel between the two connecting columns, wherein the two connecting columns are curved with respect to one another (Fig. 3 shows the hinge region 106 comprises pair of hinge elements 112 and 118 that are adjacent to one and another and ratchet-like member 120 is placed parallel between the two paid 116 and 118; Fig. 9A shows the pair 116 and 118 being curved with respect to one another).

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Naumann further teaches wherein the at least one connecting column comprises at least one line of articulation about which the upper lid portion rotates during an opening or closing operation (see annotated fig.3 of Naumann below).
Annotated fig.3 of Naumann

    PNG
    media_image2.png
    729
    952
    media_image2.png
    Greyscale

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Naumann further teaches wherein the hinge rotates the lid portion relative to the skirt portion such that the lid portion can open greater than 180 degrees from a closed position (Fig.9 shows the hinge elements 116 and 120 rotates the lid 102 relative to the shell 104 such that lid opens greater than 180 degrees from the closed position as seen in fig. 3).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Nauman further teaches wherein upper tongue is integrally joined to the lid portion, and the lower tongue is integrally joined to the skirt portion (Fig.3 and 9 shows the tongue 138 and the lower tongue as seen in fig.9D).

Regarding claim 8, the references as applied to claim 7 above discloses all the limitations substantially claimed. Naumann further teaches wherein the protrusion engages with the lower tongue or container neck in such a way to hold the lid in an open position (Fig. 9B shows the protrusion being engaged to the lower tongue and see annotated fig.9D of Naumann above for the protrusion).

Regarding claim 9, the references as applied to claim 8 above discloses all the limitations substantially claimed. Naumann further teaches wherein the protrusion overlaps the lower tongue to hold the lid in an open position (see annotated fig.9D of Naumann for the top portion with a protrusion that engages the bottom portion and see fig.9B where the protrusion overlaps the bottom portion of the tongue to hold the lid in open position).

Regarding claim 13, the references as applied to claim 1 above discloses all the limitations substantially claimed. Naumann further teaches wherein, in addition to the hinge the upper lid portion and lower skirt portion are separably joined by frangible bridges (“For protecting the closure cap from unauthorized opening or inappropriate manipulation, the lid is connected to the shell via a plurality of frangible bridges which break upon a first opening of the lid”-0024)

Regarding claim 14, the references as applied to claim 1 above discloses all the limitations substantially claimed. Naumann further teaches wherein the closure is formed by injection molding in a single piece (“In general, such closure caps are injection molded articles. In essence they consist of a lid, a cylindrical body for sealingly fitted onto a container neck, a hinge for pivotally connecting the lid to the cylindrical body and means for locking the lid in an open position thereof.” 0003 Naumann). This claim is examined as product by process. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. Applicant’s arguments that upper tongue having a protrusion on distal end, two tongues are coplanar and the protrusion engages the distal end of the lower of the lower tongue are not considered persuasive because all the new limitations are still taught by Naumann as stated above. Also, the distal end being engaged is still taught by Naumann as seen in Fig.9B where the lid is still in open position.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735